Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 11-23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	The limitations, “the first and second heat” in claims 11 and 20 appears to lack antecedent basis.
3.	In claim 20 line 16, the limitation “one or more fuel cell stacks” appears to lack antecedent basis because line 4 previously includes the limitation “one or more fuel cell stacks”. In claim 11 line 15, the limitation “one or more fuel cell stacks” appears to lack antecedent basis because line 3 previously includes the limitation “one or more fuel cell stacks”.
4.	In claims 11 and 20, the difference between “mechanical power” and “first mechanical power” is unclear.
5.	It is unclear in claims 11 and 20 if “a primary electric power unit” (narrow limitation) is a requirement of claims 11 and 20 since claims 11 and 20 also includes “one or more primary electric power units” (broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   
6.	It is unclear in claims 12 and 20 what the Applicant means by “a speed reducer”. The speed of what is reduced is unclear. It is unclear if the speed reducer reduces the speed of the compressor, speed of the engine, or speed of the vehicle.
7.	It is unclear in claim 21 if the claim is directed to a storage medium or if the claim is directed to electro-aero-thermal management system (HEATMS) application. 
8.	It is unclear in clam 21 what the Applicant means by “executable by a processor to create a hydro- electro-aero-thermal management system (HEATMS) application”. It is unclear because the process of creating the hydro- electro-aero-thermal management system (HEATMS) application by the processor is unclear.
9.	It is suggested that the claims can be directed to “an electro-aero-thermal management system comprising: a processor; and a non-transitory computer-readable storage medium encoded with a computer program including instructions executable by the processor, the processor is configured to:” 
10.	It is suggested that the claims can also be directed to “A non-transitory computer-readable storage media encoded with a computer program including instructions, which when executed by a processor, causes the processor to:”
11.	It is unclear in claim 21 what the Applicant means by “a first module configured to receive sensor data.” The source of the sensor data is unclear. For instance, is the data from a vehicle in motion? The device that receives the sensor data is also unclear. The storage location of the sensor data in memory is also unclear such as a register identified using an address. It is unclear what the Applicant means by “a first module”.
12.	It is unclear in claim 21 how a second module is configured to determine, based on the sensor data. It is unclear how the determination takes place. The calculations involved in the determination are unclear. Furthermore, the claim does not recite that “the processor is configured to” perform the determination. It is unclear what the Applicant means by “a second module”.
13.	It is unclear in claim 21 what the Applicant means by “a second module configured to determine, based on the sensor data”. This is unclear because once temperature data (as sensor data) is received, it is unclear how the peripheral electric power output, primary electric power output, a battery power output, pump power, and pump fluid flowrate are determined. Does the temperature data provided information about a particular elevation that requires an adjustment of the peripheral electric power output, primary electric power output, a battery power output, pump power, and pump fluid flowrate. The purpose of receiving the sensor data is unclear. It is unclear if the sensor data is received in order to make a prediction or a correction. 
14.	It is unclear if the sensor data received, requires the system to be functioning at a particular threshold, and then an adjustment of the peripheral electric power output, a primary electric power output; a battery power output; pump power, and pump fluid flowrate is made.
15.	It is unclear if the Applicant means a peripheral electric power output of a device, a primary electric power output of a device, a battery power output of a device, or a pump power of a device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halsey et al. (US20180134401) in view of Jiang et al. (US20190292973).
17.	Regarding claims 11-20, Halsey teaches an aircraft (see Fig. below) comprising at least one hydrogen-powered powerplant having a thermally managed hybrid electric powertrain system, the system comprising: one or more fuel cell stacks comprising a plurality of hydrogen fuel cells configured to process hydrogen fuel to generate electricity, first thermal energy, and exhaust water; one or more primary electric power units that received the electricity generated by the one or more fuel cell stacks, wherein the electricity is provided from the one or more fuel cell stacks to the one or more primary electric power units without passing through a DC-to-DC converter and/or being stored in a battery, and wherein the one or more primary electric power units generates second thermal energy;  one or more radiators configured to receive and thermally dissipate the first and second heat; one or more pumps configured to transmit coolant to the one or more radiators; one or more fuel cell stacks configured to transmit thermal energy to the one or more radiators; a primary electric power unit configured to transmit the thermal energy to the one or more radiators and receive electrical power from the one or more fuel cell stacks; a peripheral electric power unit configured to transmit the thermal energy to the one or more pumps; a turbine configured to receive first mechanical power from the one or more fuel cell stacks;
a second compressor configured to receive the mechanical power from the turbine and to direct first compressed air to the turbine and the one or more fuel cell stacks;
a first compressor configured to provide second compressed air to the second compressor; and a water distribution system configured to receive the exhaust water generated by the one or more fuel cell stacks and to direct the exhaust water an exhaust outlet (see Fig. below).

    PNG
    media_image1.png
    693
    973
    media_image1.png
    Greyscale

18.	Halsey teaches ice and rain protection 120 [0035], wing anti-ice 142, and water systems 144 [0036]. Halsey does not explicitly teach a speed reducer.
19.	Jiang teaches a thermally managed hydrogen-powered hybrid electric powertrain system for a powered vehicle (vehicle 1 including a powertrain [0031]; vehicle 1 may be configured as a hybrid vehicle that may have a plurality of power sources [0050]), the system comprising: one or more fuel cell stacks comprising a plurality of hydrogen fuel cells configured to process hydrogen fuel to generate electricity, first thermal energy, and exhaust water (Fuel cell 259 converts gaseous fuel from gaseous fuel storage tank 133 into electrical energy [0037]); one or more primary electric power units (electric power unit 131, Figure 2) that receive the electricity generated by the one or more fuel cell stacks (Fuel cell 259, Figure 2), wherein the electricity is provided from the one or more fuel cell stacks to the one or more primary electric power units without passing through a DC-to-DC converter (Bi-directional DC/DC converter 281, Figure 2), and wherein the one or more primary electric power units generates second thermal energy (electric power unit 131, Figure 2);
one or more radiators configured to receive and thermally dissipate the first and second heat (battery radiator 338 [0079]); one or more pumps (Pump 333 [0079]) configured to transmit coolant to the one or more radiators; a turbine (turbocharger turbine 164 [0023]) configured to receive first mechanical power from the one or more fuel cell stacks; a second compressor (compressor 162 may be a supercharger compressor [0023]) and a first compressor (compressor 360 [0054]) .
20.	Jiang teaches a speed reducer (Controller 340 may supply current and voltage to adjust a speed of compressor 360 [0054]; in response to a driver releasing an accelerator pedal and vehicle speed, vehicle system controller 255 may request a desired wheel torque or a wheel power level [0032]) for the benefit of providing a desired rate of vehicle deceleration [0032].
21.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Halsey with Jiang’s teachings for the benefit of providing a desired rate of vehicle deceleration. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722